Case 7:18-cv-00329 Document 9 Filed in TXSD on 11/16/18 Page 1 of 1
B&WM%¢

NUV 1 6 2018
IN THE UNITED STATES DISTRICT COURT
FoR THE SoUTHERN DISTRICT oF TEXAS oav,d,hwey,c,“k,,m,,
MCALLEN DIVISIoN

UNITED STATES OF AMERICA,
Plal`ntg'ff

v. CASE NO. 7:18-CV-329
65.791 ACRES OF LAND, MORE OR
LESS, SITUATE IN HIDALGO COUNTY,
STATE OF TEXAS; AND THE ROMAN
CATHOLIC DIOCESE OF
BROWNSVILLE, TEXAS, ACT[NG BY
AND THROUGH ITS BISHOP, THE
MOST REVEREND DANIEL E. FLORES,
AS BISHOP OF THE ROMAN CATHOLIC
DIOCESE OF BROWNSVILLE, AND FOR
HIS SUCCESSORS IN OFFICE, ET AL.,

*+|oqoBHEO

QODOODCOJOOOEOJE»O')OOOOOO<OQOO’JCOQ¢O°<¢OQ°OQGO'>OO¢OO>OOO

Defendants.

 

CLERK’S RECEIPT

 

I,> David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereiby certify that on November 16, 2018, I received from the United States of America,
Plaintiff herein, and deposited into the Registry of the Cour't, Check No. 8736-01826370, dated
October 26, 2018, for the total sum of ONE HUNDRED DOLLARS AND NO CENTS, being the

estimated amount of just compensation in the above entitled condemnation proceeding

CLERK, UNITED STATES DISTRICT COURT

By:

 

Deputy Clerk

Page l of 1
Clerk 's Receipl

